United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                                  In the                                  April 17, 2006
                         United States Court of Appeals                              Charles R. Fulbruge III
                                       for the Fifth Circuit                                 Clerk
                                            _______________

                                              m 05-60450
                                            Summary Calendar
                                            _______________



                                     INTESAR NASSER ALSAADI,

                                                                      Petitioner,

                                                 VERSUS

                                       ALBERTO R. GONZALES,
                                       U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                                     _________________________

                                  Petition for Review of an Order of
                                  the Board of Immigration Appeals
                                           m A97 196 374
                                 ______________________________



Before SMITH, GARZA, and PRADO,                        of the Board of Immigration Appeals (“BIA”)
  Circuit Judges.                                      denying her applications for asylum and with-
                                                       holding of removal. We deny the petition.
PER CURIAM:*
                                                                               I.
   Intesar Alsaadi seeks review of a decision             Alsaadi is a native and citizen of the United
                                                       Arab Emirates (“UAE”) who entered the Unit-
                                                       ed States on September 29, 2000, as a non-
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-    immigrant visitor with permission to remain
termined that this opinion should not be published     until March 28, 2001. She overstayed that
and is not precedent except under the limited cir-     date.
cumstances set forth in 5TH CIR. R. 47.5.4.
                                                                                  III.
   On April 22, 2003, Alsaadi filed an appli-                  On the withholding of removal claim, we
cation for asylum. The Department of Home-                 review the findings of the IJ and the BIA for
land Security filed a Notice To Appear on May              substantial evidence. Zhang v. Gonzales, 432
27, 2003, which initiated removal proceedings              F.3d 339, 343–44 (5th Cir. 2005). Under the
against her.                                               substantial evidence standard, “reversal is im-
                                                           proper unless we decide ‘not only that the evi-
   At a hearing before an immigration judge                dence supports a contrary conclusion, but [al-
(“IJ”) on September 23, 2003, Alsaadi admit-               so] that the evidence compels it.’” Id. at 344
ted that she had overstayed and was subject to             (quoting Zhao v. Gonzales, 404 F.3d 295, 306
removal. She sought relief by asylum or with-              (5th Cir. 2005)). The alien bears the burden of
holding of removal. After a hearing on Janu-               proving the requisite compelling nature of the
ary 26, 2004, the IJ denied Alsaadi’s requests.            evidence. See Chun v. INS, 40 F.3d 76, 78
Alsaadi appealed to the BIA, which on April                (5th Cir. 1994). To obtain withholding of re-
27, 2005, dismissed the appeal by adopting                 moval, an applicant “must show that it is more
and affirming the IJ’s decision in its entirety.           likely than not that his life or freedom would
                                                           be threatened by persecution” based on his po-
                       II.                                 litical opinion, race, religion, nationality, or
   The IJ concluded that Alsaadi had not filed             membership in a particular social group. Efe
her asylum application within one year of her              v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
arrival in the country and that no “extraordi-             2002).
nary circumstances” existed that might have
excused her late filing. See 8 U.S.C. § 1158-                  Before the IJ, Alsaadi testified that she was
(a)(2). The BIA expressly adopted this find-               severely beaten by two of her brothers in 1998
ing.                                                       in retaliation for shame brought on the family
                                                           as a result of a sexual affair with her half
   This Court lacks jurisdiction to review Al-             brother. She believes that her decision to
saadi’s asylum claim, because the BIA found                leave the UAE brought further shame on her
her claim was time barred under 8 U.S.C.                   family and that her return to that country
§ 1158(a)(2)(B).1 The statute prohibits our re-            would subject her to similar violence.
view of the timeliness of Alsaadi’s claim and
her contention that her late filing should be ex-             The IJ concluded that Alsaadi had not es-
cused by extraordinary circumstances.                      tablished her membership in a protected class
                                                           or social group. We do not need to address
                                                           this ground, however, because there is an
                                                           independent ground on which we conclude
   1
      See 8 U.S.C. § 1158(a)(3) (“No court shall           that the IJ was correct: The IJ found that Al-
have jurisdiction to review any determination of the       saadi was ineligible for withholding of removal
Attorney General under paragraph (2)”). See also           because the violence she fears is not the kind
Zhu v. Ashcroft, 382 F.3d 521, 527 (5th Cir. 2005)         of persecution contemplated by the law.
(remanding to the BIA because its opinion left the
court with “no way of knowing whether the BIA
                                                               “Persecution within the context of the INS
affirmed the IJ’s decision on a nonreviewable basis,
i.e., untimeliness, or a reviewable basis, i.e., the
                                                           regulations relates to persecution by authori-
merits of [the] asylum claim”).                            ties, supporters of the regime, the military, or

                                                       2
the government unless political conditions [in
the alien’s country of origin] are so specially
oppressive that a wider range of claims of per-
secution must be given credence.” Adebisi v.
INS, 952 F.2d 910, 913-14 (5th Cir. 1992)
(internal quotations and citations omitted).
The persecution Alsaadi fears is a private mat-
ter and presumably would not be supported or
condoned by the government of the UAE.

   When Alsaadi was previously beaten by her
brothers, the authorities offered to prosecute
them, but she declined out of a desire to avoid
further dishonor to her family. Moreover, the
State Department’s 2001 report on human
rights conditions in the UAE indicates that
perpetrators of domestic violence are subject
to criminal sanctions and that the government
encourages the reporting of such incidents.
Accordingly, substantial evidence supports the
IJ’s conclusion that the violence feared by Al-
saadi is not the kind of persecution recognized
by the immigration laws.
   Because Alsaadi has not shown that she will
more likely that not suffer persecution, the
determinations made by the IJ and BIA were
proper. The petition for review is DENIED.




                                                  3